PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Kline et al.
Application No. 15/737,222
Filed: 15 Dec 2017
For: NON-INVASIVE METHOD FOR MEASURING SOUND FREQUENCIES CREATED BY VORTICES IN A CAROTID ARTERY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 CFR 1.137(a), filed 
December 10, 2021, to revive the above-identified application.

The application became abandoned for failure to timely file a proper reply to the final Office
action mailed January 2, 2021, which set a three (3) month shortened statutory period for reply.
A five (5) month extension of time] pursuant to 37 CFR 1.136(a) was obtained. Accordingly, the
application became abandoned by statute on May 25, 2021. The present application, which is a
national stage entry of an international application, had not met the requirement of 35 U.S.C.
371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named
inventor prior to the filing of the Request for Continued Examination (RCE) on October 6, 2021.
A Notice of Abandonment was mailed on October 14, 2021.
The inventor’s oath or declarations for Richard Finlayson, Orville Day, Peter Bakema, Bret Kline and substitute statement in lieu of an oath or declaration for Young Truong filed on December 12, 2021 serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted. 
The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged. In addition, the statement included in the petition meets the requirement of 37 CFR 1.137(b)(4).  As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) have been met.  The requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.1 
For at least the reasons noted above, the petition pursuant to 37 CFR 1.137 is GRANTED.



The status of the above-identified application will return to the status immediately prior to the issuance of the notice of abandonment mailed October 14, 2021.    

The above-identified application is being forwarded to the Technology Center for further proceedings in accordance with this decision. 





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1. See 37 CFR 1.137(d).